Citation Nr: 0937751	
Decision Date: 10/05/09    Archive Date: 10/14/09

DOCKET NO.  07-16 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for discogenic disease of the lumbar spine (claimed as lower 
back injury).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel

INTRODUCTION

The Veteran had active duty service with the United States 
Army from May 2001 to October 2001, and from January 2003 to 
July 2004. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision by the 
Phoenix, Arizona, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that granted service connection for 
discogenic disease of the lumbar spine (claimed as lower back 
injury) with an initial 10 percent evaluation.

The Veteran requested a hearing before a Veterans Law Judge 
on his VA Form 9 Appeal.  The Veteran was provided a travel 
board hearing before the undersigned in August 2009, and a 
transcript of that hearing has been associated with the 
Veteran's claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

This matter must be remanded to the RO in order for VA to 
determine if there are any additional medical records 
available for the Veteran's lower back disability, and to 
provide the Veteran with a new examination.

The Veteran was last examined in conjunction with his lower 
back disability in March 2006, prior to the initial rating 
decision.  At the Veteran's August 2009 hearing, he described 
worsening symptomatology that has not yet been addressed in 
an examination.

The Veteran related that his back disability causes pain to 
radiate down his right leg, which gets worse as the day 
progresses.  This pain is aggravated by getting up and down 
out of a chair, as is required even for his sedentary job.  
The Veteran indicated that he can bend forward only "very 
little."  Also, he alleged that he has bowel movements three 
or four times per day, due to his disability.

According to the Veteran, his lower back disability has 
severely affected his employment, and has caused him to 
switch between four jobs over the last few years.  He has 
also had to miss a number of days of work due to his 
disability.

The March 2006 examination report does not adequately address 
the Veteran's current symptomatology.  As such, a new 
examination to determine the current status of the Veteran's 
disability is required.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and 
obtain the names and addresses of all 
medical care providers, VA and non-VA, who 
treated the Veteran for his lower back 
disability since the date of his claim.  
After the Veteran has signed the 
appropriate releases, any identified 
records of pertinent medical treatment 
should be obtained and associated with the 
claims folder.  All attempts to procure 
records should be documented in the file.  
If the RO cannot obtain records identified 
by the Veteran, a notation to that effect 
should be inserted in the file.  The 
Veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the Veteran the 
opportunity to obtain and submit these 
records for VA review.

2.  The RO should then schedule the 
Veteran for a new examination for his 
lower back.  The examiner should review 
the Veteran's claims file, and this 
remand, and indicate in the report that 
the review was conducted.

At the examination, the examiner should 
fully evaluate the Veteran's current lower 
back disability.  The examiner should 
address the full range of motion of the 
thoracolumbar spine, to include 
consideration of functional loss due to 
weakened movement, excess fatigability, 
incoordination, or pain on repetitive 
motion.  The examiner should indicate 
whether the Veteran has ankylosis of the 
spine.  Also, the examiner should 
determine whether the Veteran has muscle 
spasm, guarding, or localized tenderness, 
and if so, whether any of these conditions 
result in abnormal gait or abnormal spinal 
contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

The examiner should also determine if the 
Veteran has any conditions secondary to 
his lower back disability.  The examiner 
should especially consider whether the 
Veteran has radiculopathy of the lower 
right extremity, or whether the condition 
has an effect on the Veteran's bowel 
movements.

A full rationale is requested for all 
opinions expressed by the examiner.  If 
the examiner is unable to provide a 
requested opinion, he or she should 
explain why.

3.  The RO should review the claims file to 
ensure that all the foregoing requested 
development is completed, and arrange for 
any additional development indicated.  The 
RO should then readjudicate the claim on 
appeal.  If any benefit sought remains 
denied, the RO should issue an appropriate 
SSOC and provide the Veteran and his 
representative the requisite time period to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.  No action is 
required of the appellant unless he is 
notified.  

The purposes of this remand are to ensure notice is complete, 
and to assist the Veteran with the development of his claim.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

